DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
Applicant is advised that the Final Rejection mailed 9/25/2020 is withdrawn.  
Response to Amendment
The amendment to Claims 1, 7, 8, 10, 11, and 17-20, filed 02/23/2021, is acknowledged and accepted.
Response to Arguments
Applicant’s arguments, see Page 6 of 7 through 7 of 7, filed 02/23/2021, with respect to Claim 8 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-5, 7-14, and 16-20, has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new found art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1-5, 7-14 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chayat et al., (US 2014/0153001 A1),of record, in further view of Yasumura et al., (US 2018/0364419 A1), of record and Le Gros et al., (US 2015/0253469 A1).
With respect to Claim 1, Chayat et al., teach a MEMS apparatus (Figures 3-5) configured to redirect light in a LiDAR system (optical scanning device for 3D mapping, ¶[0008]), the MEMS apparatus comprising: a support frame (72, Figure 3); a plurality of mirror elements (102, Figure 3) disposed in a linear array in an end-to-end (see Figure 3), longitudinally configured arrangement (72, Figure 3; see also ¶[0030]) within the support frame, wherein each mirror element (102, Figure 3) of the plurality of mirror elements is rotatable on a rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, ¶[0035]) that is perpendicular to a line defined by the linear array (Figure 2) of the plurality of mirror elements; and a coupling element (108, Figure 4) configured adjacent to and in parallel with the linear array of the plurality of mirror elements (102, Figure 3), the coupling element coupled to substantially a same location at each of the plurality of mirror elements (see Figure 4), whereby the coupling element (108, Figure 4) physically 
Chayat et al., fail to teach wherein the plurality of mirror elements includes at least three mirror elements, and wherein each of the plurality of mirror elements are of the same size and dimensions.
Yasumura et al., teach an optical switch (title and abstract) wherein a plurality of mirror elements includes at least three mirror elements (200a-200c, Figure 2B; see also ¶[0046]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Yasumura et al., having the plurality of mirror elements includes at least three mirror elements for the purpose of redirecting light.
Le Gros et al., teach an optical assembly (title and abstract) wherein each of the plurality of mirror elements are of the same size and dimensions (103, Figure 10, in the array 102, Figure 10, have the same shape and dimension, ¶[0140]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Le Gros et al., wherein each of the plurality of mirror elements are of the same size and dimensions for the purpose of a brighter image to be displayed.
With respect to Claim 2, Chayat et al., further teach one or more processors (controller drives scanner, ¶[0032]); and one or more MEMS motors (76, Figure 2) or actuators controlled by the one or more processors (controller drives scanner, ¶[0032]) and configured to drive the coupling element (¶[0039]) that causes the plurality of mirror elements to synchronously and equally rotate over a range of motion (rotate in perfect phase synchronization, ¶[0041]).
With respect to Claim 3, Chayat et al., further teach wherein the range of motion includes a rotational range of within 90 degrees (Figure 5).
With respect to Claim 4, Chayat et al., further teach wherein the support frame, the coupling element, and the plurality of mirror elements are formed as a unitary structure with a common substrate (68, Figure 3).
With respect to Claim 5, Chayat et al., further teach wherein the common substrate is a semiconductor substrate (68, Figure 3) and the support frame, the coupling element, and the plurality of mirror elements are on a common plane (see Figure 3).
With respect to Claim 7, Chayat et al., teach wherein the first mirror element of the plurality of mirror elements (one of 102, Figure 3) is coupled to the support frame by at least one support hinge (106, Figure 3; see also ¶[0035]) 
Chayat et al., fail to teach wherein the plurality of mirror elements includes at least three mirror elements.
Yasumura et al., teach an optical switch (title and abstract) wherein a plurality of mirror elements includes at least three mirror elements (200a-200c, Figure 2B; see also ¶[0046]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Yasumura et al., having the plurality of mirror elements includes at least three mirror elements for the purpose of redirecting light.
With respect to Claim 8, Chayat et al., further teach wherein the at least one support hinge (106, Figure 3; see also ¶[0035]), the support frame (72, Figure 3), the first mirror element (102, Figure 3), and the coupling element (108, Figure 4) are a common, unitary structure (see Figure 3) formed on a common substrate (68, Figure 3).
With respect to Claim 9, Chayat et al., further teach wherein each of the plurality of mirror elements (102, Figure 3) are rectangular (see 102, Figure 3) 
With respect to Claim 10, Chayat et al., further teach, as best understood, wherein the coupling element (108, Figure 4) flexes as the plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) are rotated (Figure 5).
With respect to Claim 11, Chayat et al., teach a MEMS apparatus configured to redirect light in a LiDAR system (optical scanning device for 3D mapping, ¶[0008]), the MEMS apparatus comprising: a support frame (72, Figure 3); a plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) disposed in a linear array within the support frame, wherein each mirror element of the plurality of mirror elements is rotatable on a rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, ¶[0035]) that is perpendicular to a line defined by the linear array (Figure 2) of the plurality of mirror elements; and a coupling element (108, Figure 4) coupled to substantially a same location at each of the plurality of mirror elements (see Figure 4), whereby the coupling element (108, Figure 4) physically couples each of the plurality of mirror elements together such that a rotation of any one of the plurality of mirror elements causes a synchronous and equal rotation (the elastic force 
Chayat et al., fail to teach wherein the plurality of mirror elements includes at least three mirror elements.
Yasumura et al., teach an optical switch (title and abstract) wherein a plurality of mirror elements includes at least three mirror elements (200a-200c, Figure 2B; see also ¶[0046]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Yasumura et al., having the plurality of mirror elements includes at least three mirror elements for the purpose of redirecting light.
Le Gros et al., teach an optical assembly (title and abstract) wherein each of the plurality of mirror elements are of the same size and dimensions (103, Figure 10, in the array 102, Figure 10, have the same shape and dimension, ¶[0140]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Le Gros et al., wherein each of the 
With respect to Claim 12, Chayat et al., further teach one or more processors (controller drives scanner, ¶[0032]); and one or more MEMS motors (76, Figure 2) or actuators controlled by the one or more processors and (controller drives scanner, ¶[0032]) configured to drive the coupling element (108, Figure 4) that causes the plurality of mirror elements to synchronously and equally rotate over a range of motion (rotate in perfect phase synchronization, ¶[0041]).
With respect to Claim 13, Chayat et al., further teach wherein the range of motion includes a rotational range of within 90 degrees (Figure 5).
With respect to Claim 14, Chayat et al., further teach wherein the support frame (72, Figure 3) and the plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) are formed on a common substrate (68, Figure 3).
With respect to Claim 16, Chayat et al., further teach wherein each of the plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) are rectangular with: two opposing ends (see 102, Figure 3) separated by a first distance (see 102, Figure 3) defining a length and longitudinal arrangement (108, Figure 4) of the corresponding mirror element; and two opposing sides separated by a second distance defining a width of the corresponding mirror element.
With respect to Claim 17, Chayat et al., further teach, as best understood, wherein the first mirror element of the plurality of mirror elements is coupled to the support frame (72, Figure 3) by at least one support hinge (106, Figure 3; see also ¶[0035]) configured along the rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, Figures 2 and 5; see also ¶[0035]) that facilitates the rotation of the first mirror element (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) along the rotational axis.
With respect to Claim 18, Chayat et al., further teach, as best understood, wherein the at least one support hinge (106, Figure 3; see also ¶[0035]), the support frame (72, Figure 3), the plurality of mirror elements, and the coupling element (108, Figure 4) are a common, unitary structure (see Figure 3).
With respect to Claim 19, Chayat et al., teach, as best understood, a MEMS apparatus configured to redirect light in a LiDAR system (optical scanning device for 3D mapping, ¶[0008]), the MEMS apparatus comprising: a plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) disposed in a linear array within the support frame (72, Figure 3), wherein each mirror element of the plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) is rotatable on a rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, ¶[0035]) that is perpendicular to a line defined by the linear array (Figure 2) of the plurality of mirror elements; at least one support hinge (106, Figure 3; see also ¶[0035]) for 
Chayat et al., fail to teach wherein the plurality of mirror elements includes at least three mirror elements.
Yasumura et al., teach an optical switch (title and abstract) wherein a plurality of mirror elements includes at least three mirror elements (200a-200c, Figure 2B; see also ¶[0046]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Yasumura et al., having the plurality of mirror elements includes at least three mirror elements for the purpose of redirecting light.
Le Gros et al., teach an optical assembly (title and abstract) wherein each of the plurality of mirror elements are of the same size and dimensions (103, Figure 10, in the array 102, Figure 10, have the same shape and dimension, ¶[0140]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chayat et al., having the MEMS apparatus with the teachings of Le Gros et al., wherein each of the plurality of mirror elements are of the same size and dimensions for the purpose of a brighter image to be displayed.
With respect to Claim 20, Chayat et al., further teach, as best understood, wherein the at least one support hinge (106, Figure 3; see also ¶[0035]), the support frame (72, Figure 3), the plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors), and the coupling element (108, Figure 4) are a unitary structure formed on a common substrate (68, Figure 3).
Conclusion                                                                                                                                       Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872